Citation Nr: 0300925	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  97-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increase rating for chronic right 
epididymitis, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1958 to 
May 1960.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).  


FINDING OF FACT

The appellant's chronic right epididymitis is manifested 
by pain, without evidence of either recurrent symptomatic 
urinary tract infections requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management, or complete 
atrophy of both testes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chronic right epididymitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 7523, 7525 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected chronic 
right epididymitis is more severely disabling than 
currently evaluated and therefore, warrants a higher 
rating.  He claims that his right testicular disability 
has caused physical, mental, and sexual problems.  

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  .  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In the present case, the appellant has 
been notified in the April 1996 rating decision, the May 
1997 statement of the case (SOC) and the several 
supplemental statements of the case (SSOCs), issued in 
April 1998, October 1999, May 2001, December 2001, and 
March 2002, of the evidence necessary to substantiate his 
claim for an increased rating for his service-connected 
chronic right epididymitis, and of the applicable laws and 
regulations.  Additionally, along with a copy of the April 
1996 rating decision, the appellant was sent a VA Form 
4107 explaining his rights in the VA claims process.  The 
Board concludes that the discussions in the rating 
decision, the SOC, and the SSOCs adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are 
set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The record shows that the RO has secured the appellant's 
service medical records and VA and private medical 
treatment records since service, along with copies of the 
reports of all the VA medical examinations that have been 
conducted throughout the years in connection with the 
appellant's applications for increased ratings.  Further, 
in keeping with the duty to assist, the appellant was 
provided VA examinations in September 1995 and May 1999.  
The appellant has not identified any additional records 
that may still be outstanding, and he canceled a Regional 
Office hearing scheduled for April 27, 1997.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service medical records show that the appellant was 
treated in July 1959 for a large hematoma in the right 
testicular area after being struck by a wooden box.  He 
subsequently underwent surgical repair of a hydrocele of 
the tunica vaginalis of the right testicle in March 1960.  

In March 1984, the appellant underwent a right 
hydrocelectomy at a private medical facility.  An April 
1984 outpatient record indicated that the appellant was 
healing nicely, and that the right testicle was longer 
than the left one, which was atrophic.  

VA outpatient medical records dated from April 1984 to 
January 1991 show that the appellant was treated in 
September 1984 and October 1984 for complaints of 
occasional orchialgia.  

At a February 1992 VA examination of his testes, the 
appellant reported that since his March 1984 operation he 
had experienced bilateral testicular pain, suprapubic 
discomfort, and bilateral pruritus.  Evaluation of the 
genitalia revealed a normal penis, bilateral painful 
testes, especially involving the upper poles and 
epididymitis, and a normal scrotum.  The testes were 
normal in consistency and the same size.  The diagnosis 
was chronic bilateral testicular pain, status post trauma 
to the testicles by history.  

In an April 1995 medical statement, F. I. Rodriquez-Munoz, 
M.D., indicated that the appellant was experiencing 
intractable pain in the inguinal region, with radiation to 
the testicles, that the pain was practicably every day, 
and that exercise and cold weather made it worse.  
Examination did not reveal any hernia, but there was three 
plus pain along the bilateral inguinal area and the 
adjacent areas, which was greater on the lower right.  The 
diagnosis was postoperative neuroma of the right inguinal 
area and postoperative bilateral funiculitis.  

At a September 1995 VA genitourinary examination, the 
appellant reported that he continued to experience 
testicular pain, chronic genitalia and inguinal skin rash, 
and local pruritus.  Examination revealed a normal scrotum 
with painful testicles.  The diagnoses included trauma to 
the testicles, status post right testicular operation 
times two, and early benign prostatic hyperplexia.  

The appellant underwent a VA genitourinary examination in 
May 1999, at which time he reported that he had 
experienced suprapubic pain, testicular pain, low back 
pain, and urinary infrequency since his right testicular 
surgery.  He reported occasional night urinary 
incontinence, one to two urinary tract infection per year, 
and no hospitalizations for his chronic right 
epididymitis.  He indicated that night frequency was times 
four while day frequency was times five, and that he had 
occasional dysuria and a normal urinary flow.  Examination 
revealed that the scrotum was normal, as were the testes, 
which were painful on palpation.  The diagnoses included a 
history of trauma to the genitalia during military 
service, status post testicular surgery, chronic 
testicular pain, and early benign prostatic hyperplasia.  

Private and VA medical records, dated between 1990 and 
2001, include complaints of testicular pain in November 
1993, July 1996, April 1997, June 1997, and June 1999.  An 
April 1993 scrotal sonogram did not show evidence of cysts 
or solid masses in the epididymal regions, or evidence of 
any fluid in the scrotal region.  

Service connection was granted for chronic right 
epididymitis by a September 1961 rating decision, which 
assigned a noncompensable rating for the disorder, 
effective June 8, 1961.  A July 1992 rating decision 
awarded the appellant a 10 percent rating for his chronic 
right epididymitis under Diagnostic Code 7323, effective 
May 14, 1991.  An April 1998 rating decision, while 
continuing the 10 percent rating, evaluated the chronic 
right epididymitis under Diagnostic Code 7525.  

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Epididymo-orchitis is to be rated as a urinary tract 
infection, with tubercular infections to be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7525.  Urinary tract infections 
requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management are assigned a 10 percent rating, 
whereas urinary tract infection with evidence of recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is assigned a 30 
percent rating.  38 C.F.R. § 4.115a.  

Complete atrophy of both testes is assigned a 20 percent 
rating, while complete atrophy of one testis is assigned a 
noncompensable rating.  38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  

Upon review of the evidence presented in this case, the 
Board notes that while the appellant continues to report 
testicular pain, and some problems with incontinence, 
there is no competent medical evidence of record that 
indicates the appellant experiences recurrent symptomatic 
urinary tract infections requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management, or that both 
testes are completely atrophied.  Therefore, the Board is 
unable to identify a basis to grant a higher rating for 
the appellant's chronic right epididymitis, either under 
Diagnostic Code 7525 or under Diagnostic Code 7523.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of 
entitlement to an increased rating for his chronic right 
epididymitis.  Instead, he has only offered his own rather 
general arguments to the effect that he believes that his 
right testicular disability has worsened.  It is noted 
that the appellant has not shown, nor claimed, that he is 
a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his chronic right epididymitis warrants a higher rating.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment. 38 C.F.R. § 3.321(b)(1) (2001).  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the evidence 
of record does not indicate the appellant is frequently 
hospitalized for his chronic right epididymitis and there 
is no indication that it has a marked interference with 
employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for chronic right epididymitis is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

